DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-11 allowed.
3.	The closest relevant arts are Mun et al (10,436,469 B2) and Mornan et al (2016/0290348 A1).
Mun et al disclose an air cleaner (10 in Fig. 1) comprising: a fan (100 & 200 in Fig. 23) that is configured to suck air in an axial direction and discharge air between the axial direction and a radial direction (see discharge air arrow in Fig. 23); a fan motor (265 in Fig. 5) that is configured to rotate the fan (200); and an air guide unit (270 in Fig. 5) that: includes (i) a cylindrical outer wall (271) and (ii) an inner wall (272) that is located in a center portion of the outer wall (271) and that defines a space that is configured to receive the fan motor (265); defines an annular air flow path that is configured to receive air discharged by the fan (200) and that is defined by an inner circumferential surface of the outer wall (271) and an outer circumferential surface of the inner wall (272); includes a plurality of guide ribs (unlabeled in Fig. 5) that are spaced apart from each other in a circumferential direction, that are located in the annular air flow path (see details of Fig. 5, col. 13, line 59 through col. 14, line 7).  Mun et al disclose the fan (200 in Fig. 3) comprising a hub (283) that is coupled to a rotation shaft of the fan motor (265) and that extends with a radius that increases in a direction of air flow through the annular air flow path; a shroud (281 in Fig. 5) that is spaced apart from the hub (283), that extends in a direction in which the hub (283) extends, and that includes a central portion (284) that defines a suction port that is configured to suck air; and a plurality of blades (288) that are located between the hub and the shroud (281).  Mun et al also disclose a fan housing (201 in Figs. 1 & 3) that is configured to receive the fan (200), wherein the outer wall is located above the fan housing, and wherein a lower portion of the inner wall is located in an opened upper side of the hub.
4.	Claims 1-11 of this instant patent application differ from the disclosure of either Mun et al (10,436,469 B2) or Mornan et al (2016/0290348 A1) in that a plurality of flow guide protrusions that are spaced apart from each other in the radial direction, and that protrude from are located on the negative pressure surface, and that extend vertically, wherein each cutoff portion defines a cut-off hole that joins the cutoff portion and the inner circumferential surface of the outer wall in a rotation direction.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 03, 2022